Exhibit 10.22

AMENDMENT TO THE HANCOCK HOLDING COMPANY

NONQUALIFIED DEFERRED COMPENSATION PLAN

Whereas , Hancock Holding Company maintains the Hancock Holding Company
Nonqualified Deferred Compensation Plan (the “plan”); and

Whereas, the Compensation Committee of the Board of Directors of Hancock Holding
Company has the authority to amend the plan pursuant to Section 12.1;

Now therefore, the plan is amended as follows:

Effective as of the execution of this amendment, the following shall be added as
Section 3.7:

3.7 All Employer Contributions and Incentive Awards shall be forfeited if such
Participant’s employment is terminated for Cause regardless of vesting. The
determination of a for Cause shall be made in the sole and absolute discretion
of the Committee. The Committee shall notify such Participant within 90 days of
the date of his or her termination of employment of the determination of a for
Cause termination.

Employer Contribution shall mean any credit made by the Company pursuant to
Section 3.4 and Incentive Award shall mean any award, both to the extent that
such credit or award is either unvested (in whole or part) or has not been made
as of the date of this amendment. Nothing contained herein shall be deemed to
enlarge the terms of an Incentive Award.

Any Participant who is covered by an agreement to receive compensation or
benefits in connection with a change in control, whether immediately or after
termination, shall be subject to the definition of “Cause” in such agreement.
For all other Participants or if there is no definition of “Cause” in such
agreement, Cause shall mean that the Participant has:

 

  (a) Committed an intentional act of fraud, embezzlement , or theft in the
course of his employment or otherwise engaged in any intentional misconduct or
gross negligence which is materially injurious to Company’s business, financial
condition or business reputation ;

 

  (b) Committed intentional damage to the property of Company or committed
intentional wrongful disclosure of confidential information which is materially
injurious to Company’s business, financial condition or business reputation ;

 

  (c) Intentionally refused to perform the material duties of his position ,
without cure, or the beginning of cure, within five (5) days of written notice
from Company;



--------------------------------------------------------------------------------

  (d) Committed (i) a material breach of his or her Employment Agreement (if
any) or (ii) failed to show up at Company’s offices on a daily basis, subject to
permitted vacations and absences for illness, without cure, or the beginning of
cure, within five (5) days of written notice from Company; or

 

  (e) Entered a guilty plea or a plea of no contest with regard to any felony.

For purposes of this paragraph, Company shall include all subsidiaries and
affiliates of the Company.

Executed this 27th day of February, 2013

 

HANCOCK HOLDING COMPANY LOGO [g643369g68r17.jpg]